 In the Matter of BOEING AIRCRAFT COMPANYandASSOCIATION OFAIRCRAFT GENERAL FOREMENIn the Matterof BOEING AIRCRAFT COMPANYandASSOCIATION OFAIRCRAFT FOREMENIn the Matter of BOEING AIRCRAFT COMPANYandASSOCIATION OFAIRCRAFT ASSISTANTFOREMENCases Nos.R-4849 to R-4851 inclusive,respectively.Decided July5, 1943Todd, Holman, Spague&Allen,byMr. DeForrest Perkins; Mr.E. R. Perry, Mr.Paul Fredrickson,andMr. P. V. Ogden,of Seattle,,Wash., for the Company.Chadwick& Mills,byMr. Stephen F. Chadwick,of Seattle,Wash.,.for the Associations.Mr. L. Presley Gill,of Seattle,Wash., for the A. F. L.Mr. William C. Baisinger,Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petitions duly filed by Association of Aircraft General Fore-men, Association of Aircraft Foremen, and Association of AircraftAssistant Foremen, respectively, herein collectively referred to as theAssociations, alleging that questions affecting commerce had arisenconcerning the representation of employees of Boeing Aircraft Com-pany, Seattle,Washington, herein called the Company, the NationalLabor Relations Board ordered the cases consolidated and providedfor an appropriate hearing upon due notice before Louis S. Penfield,Trial Examiner.Said hearing was held at Seattle, Washington, onFebruary 6 and 7, 1943.The Company, the Associations, and Aero-nauticalMechanics Industrial District Lodge No. 751, A. F. of L.,herein called the A. F. L., appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,,51 N. L. R. B., No. 18.67540612-44-vol. 51-6 68DECISIONS OF NATIONAL LABOR RELATION'S BOARDand to introduce evidence bearing on the issues.' The Trial Examinerreserved ruling upon a motion of the A. F. L. to dismiss the petitionsherein, on the grounds that the Associations are not labor organiza-tions within the meaning of the National Labor Relations Act, andthat the unit claimed in each petition is not appropriate.2The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.The Associations and the A. F. L.have filed briefs which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYBoeing Aircraft Company is a Washington corporation engaged inthe manufacture of aircraft. It owns and operates three plants inSeattle,Washington, and one plant at Renton, Washington, whichare the plants involved in this proceeding.The Company annuallypurchases and ships to its plants in the State of Washington frompoints outside the State, raw materials, supplies, machinery, andequipment valued in excess of $100,000. It manufactures productshaving a value in excess of $100,000 annually, which are shipped topoints outside the State of Washington.'II.THEORGANIZATIONS INVOLVEDAssociation of Aircraft General Foremen is an unaffiliated labororganization admitting to membership employees of the Company.Association of Aircraft Foremen is an unaffiliated labor organiza-tion admitting to membership employees of the Company.Association of Aircraft Assistant Foremen is an unaffiliated labororganization admitting to membership employees of the Company.'AeronauticalMechanics Industrial District Lodge No. 751 is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.iAt the hearing the parties stipulated that the entire record in theMatter of BoeingAircraft CompanyandAssociation of Aircraft Supervisors of Seattle,Washington,CaseNo. R-4233, reported in 45 N L R B 630,should be incorporated in and considered apart of the present proceeding without restiiction upon the right to the pasties to adduceadditional evidence.2 Inasmuch as we hereinafter dismiss the petitions,we do not deem it necessary to ruleon the motion of the A. F. L.IThe above stated facts concerning the operationsof the Companyare set forth in theMatter of Boeing Aircraft CompanyandAssociation of AiioiaftSupervisorsof Seattle,Washington, 45 N. LR B. 0:30. In the cited case it admitted that it as engaged incommerce within the meaning of the National Labor Relations Act. In the instant casethe Company stipulated at the hearing that its, organization and operations are sub-stantially the same asset forthin the cited decision.'We find no merit in the contention of the A. F. L, that the Associations are not labororganizations within the meaningof the Act. BOEING AIRCRAFT COMPANYIII.THE ALLEGED APPROPRIATE UNITS69The Associations seeks three separate appropriatebargaining units,one comprisedof general foremen and their equivalents in authority;the second comprised of foremen and their equivalents in authority,and the third comprised of assistant foremen and their equivalentsin authority, employed at the Seattle and Renton divisions of theCompany.5The A.F.L. contends that the appropriate bargaining unit shouldbe comprised of all employees of the Company, including foremenand assistantforemen, but excluding officers, administrative staff,bards, truck drivers, chauffeurs, and stationary engineers.TheA.F.L. takes no affirmative position with respect to the general fore-men. ^ It contends that the -foremen and assistant foremen are, orshould be, included in the unit established by collective bargainingcontract now in effect between the A.F.L. and the Company. Thecontract referred-to was entered into on September 5, 1940, and coversproduction and maintenance employeesexclusiveof guards, truckdrivers, chauffeurs, and stationary engineers. It contains no expressreference to supervisory employees.The Company takes no positionwith regard to any of the alleged appropriate units.The supervisory employees in the Company's factorydivisions are.generally, classified in rank as general foremen, foremen, and assistantforemen.The supervisory employees in the office divisionsare calledsupervisorsand assistant supervisors; they have powers and dutiesequivalent to those of the supervisory employees in the factory divi-sions.Except in some of the small shops or departments, there is ageneral foreman, and several foremen and assistant foremen.A gen-ral foreman has general supervision over all employees of a shop onall shifts.He has the power to recommend wage increases and pro-motions for all employees, and he may also discharge all supervisoryor non-supervisory employees in the shop.He has the power to over-rule any action taken by a foreman or assistant foreman under him.A -foreman usually has charge of an entire shop on one of the shifts.But he is responsible to the general foreman for production and thegeneral management of the shop.He supervises the work of theassistantforemen and has the authority to hire and discharge pro-duction and maintenance employees under him.An assistant fore-man is in charge of a portion of a shop during one shift, and he isresponsible to the foreman for its management.Generally speaking,the assistant foremen are also clothed with the authority to hire anddischarge production and maintenance employees under them.They5'Atthe hearing the parties stipulated that the Seattle division of the Company, whichconsists of three plants, and the Renton divisionof the Company, which consistsof a singleplant, comprise a single operatingunit appropriate for the purposes of collective bargaining. TO ,DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay initiate the hiring or firing of an employee by filling out anemployee-requisition card or a termination-of-employment slip. Al-though the hiring or firing of a production or maintenance employeeis subject to the approval of the foreman in charge, in the majorityof the cases the action taken by an assistant foreman is accepted bythe foreman.The supervisors and assistant supervisors in the officedivisions possess managerial duties and authority equivalent to thesupervisory employees in the factory divisions.eEach supervisoryrank has meetings which are attended only by supervisors of suchrank.'In view of the above facts concerning the duties and functions ofthe three distinct levels of supervisory personnel, it is apparent thatthe employees sought to be included in each unit, possess substantialsupervisory and managerial duties and authority.We find, forreasons stated in theMaryland Drydoek Companycase,' that none ofthe proposed units is appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act, and we shall,therefore, dismiss the petitions.ORDERUpon the basis of the foregoing findings of fact and upon theentire record in the case, the National Labor Relations Board herebyorders that the petitions for investigation and certification of repre-sentatives of employees of Boeing Aircraft Company, Seattle, Wash;ington, filed by Association of Aircraft General Foremen, Associationof Aircraft Foremen, and Association of Aircraft Assistant Foremen,respectively, in Cases Nos. R-4849, R-4850, and R-4851 be, and theyhereby are, dismissed.CHAIRMAN HARRY A.MILLIS, dissenting:The record in this case conclusively shows that the Associationswere formed for the express purpose of bargaining collectively forthree distinct levels of supervisory employees, namely, general fore-men and their equivalents in authority, foremen and their equiva-lents in authority, and assistant foremen and their equivalents inauthority.In the prior proceeding before this Board,' involving theCompany and Association of -Aircraft Supervisors of Seattle, Wash-ington, we dismissed the petition for investigation and certificationof representatives filed therein on the grounds that the various levelsiI See case cited in footnote 1,supra.9 SeeMatterof Maryland Drydock CompanyandLocalNo. 31of the Industrial Union ofMarne and Shzpbuildind Workcrs of Ametiea, etal., 49 N. L. R. B. 733.8SeeMatter of BoeingAircraftCompanyandAssociation of Aircraft Supervisors ofSeattle, Washington,45 N. L.R. B. 630. BOEING AIRCRAFT COMPANY71of supervisory employees of the Company could not appropriatelybe groupedin a singleunit.In my opinion, the defect of the peti-tioner's position in that proceeding is not present in the case now be-fore us.Accordingly, for reasons stated in my dissent in theMary-land Drydock Companycase,9I am compelled to dissent from themajority opinion in the instantcase.i9 SeeMatter of Maryland Drydock CompanyandLocalNo. 31of Industrial Union ofMarine and ShipbuildingWorkers ofAmerica, etal.,49 N. L. R. B. 733.